I think that, when the goods were refused by the consignee, and the carrier was directed to return them to the shippers, the original status of the parties under the bill of lading was terminated, and a new status created, imposing upon the carrier the obligation to return the goods, a status unaffected by the time limitation in the contract of carriage which had been terminated, and that for the unaccountable mishandling of the goods, amounting to a conversion, a tort, the carrier should respond in damages for the value of the goods, regardless of the time *Page 529 
limitation. 10 C.J., 335; 31 L.R.A. (N.S.), 1178, note;Savage Factories v. Canadian Northern R. Co.,150 Minn., 48; 184 N.W., 367; Chicago  S.E.R. Co. v. Fifth Nat.Bank, 26 Ind. App. 600; 59 N.E. 43.